In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01246-CR
____________

PEDRO ALFONSO ROCA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 38,182



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to aggravated robbery and, in accordance with the
plea bargain agreement between appellant and the State, the trial court sentenced
appellant to confinement for five years.  A timely pro se notice of appeal was filed. 
We dismiss for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after getting the trial court’s permission to
appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal states that this
is a plea-bargained case and appellant has no right to appeal.  Therefore, the
exceptions to Rule 25.2(a)(2) (denial of pretrial written motions and trial court’s
permission to appeal) do not apply.
               In addition, appellant waived his right to appeal.  See Buck v. State, 45
S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).  The waiver was
also reflected in the trial court’s certification.
               We must dismiss an appeal unless the record includes a certification that
shows the appellant has the right of appeal.  See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.   Tex. R. App. P. 47.2(b).